Citation Nr: 0512799	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-29 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from October 1984 to 
January 1992. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to a total disability rating based on 
individual unemploaybility (TDIU).   

Although the veteran was scheduled for a video hearing before 
a member of the Board in May 2004, there is an indication in 
the claims folder that the veteran did not appear for said 
hearing.


REMAND

Regarding the veteran's claim for a TDIU, he is service-
connected for residuals of a fractured left ankle and acne 
vulgaris, both separately rated as 10 percent disabling.  

In a September 2001 rating decision, the RO denied service 
connection for PTSD.  In October 2001, the veteran submitted 
a statement in which he said "I...appeal to the Board to the 
Veterans Appeals in Washington, DC due to the recent denial 
of service connected disability for post-traumatic stress 
disorder."  

The veteran's statement of October 2001 is unambiguous in 
stating the veteran's intent to appeal the RO's denial of the 
claim for service connection for PTSD.  As the veteran has 
filed a timely Notice of Disagreement (NOD), the Board is 
required to remand this issue to the RO for issuance of a 
Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

This claim for service-connection is inextricably intertwined 
with the veteran's claim for a TDIU.  Holland v. Brown, 6 
Vet.App. 443 (1994).  Accordingly, after the RO adjudicates 
the aforementioned claim, the RO should readjudicate the 
veteran's claim of entitlement to a TDIU under 38 C.F.R. 
§ 4.16.

For the reasons discussed above, the veteran's case is 
REMANDED for the following actions:

1.  The RO should issue a Statement of 
the Case concerning the issue of service 
connection for PTSD.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7105 (West 2002).  

2.  After the development requested above 
has been completed, the veteran's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

3.  Thereafter, the appellant's claim of 
entitlement to a TDIU should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





